Citation Nr: 1533123	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  03-34 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE


Entitlement to an initial rating in excess of 20 percent for a cervical spine disability from November 25, 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for residuals of neck strain and assigned a 10 percent disability rating from July 15, 2002.    

In June 2006 and September 2009, this matter was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  In a July 2012 decision, the Board assigned a 20 percent rating to the neck strain residuals from July 15, 2002 and remanded the issue of entitlement to an initial rating in excess of 20 percent for neck strain residuals from November 25, 2008, and the issue of entitlement to service connection for residuals of a back strain.  The Board finds that the AOJ substantially complied with the mandates of the Board remands including the provision of VA medical examinations and obtaining VA treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The directed development has been completed and this case is appropriately before the Board.

In a July 2013 decision, the RO granted service connection for degenerative joint disease of the lumbar spine.  This action constitutes a full grant of the benefits sought, and the claim for service connection for a back disability is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As such, the remaining issue on appeal is a rating in excess of 10 percent for the Veteran's neck disability from November 25, 2008 until the present.  However, it is noted that because the Veteran's claim was initially received in July 2002, multiple sets of regulations (i.e. both those in effect at the time the Veteran's claim was received and the regulations that were revised during the course of the Veteran's appeal are for consideration).

In October 2011 and November 2011, the Veteran submitted a waiver of initial consideration of any new evidence by the AOJ.  38 C.F.R. § 20.1304(c) (2014).



FINDINGS OF FACT

1.  For the entire appeal period, the service-connected cervical spine disability is principally manifested by pain with objective findings of forward flexion ranging from 25 degrees to full forward flexion; tenderness to palpation; muscle spasm and guarding; functional loss and impairment manifested by less movement than normal, excess fatigability, pain on movement, instability of station, and disturbance of locomotion; and X-ray findings of mild degenerative joint disease; without objective evidence of forward flexion functionally limited to 15 degrees or less; severe limitation of motion; ankylosis of the cervical spine; severe or pronounced disc disease; or intervertebral disc disease with incapacitating episodes having a duration of at least 4 weeks during the past 12 months.

2.  From August 7, 2012, the evidence shows moderate peripheral neuropathy of the left upper extremity due to the Veteran's cervical spine disability, but no additional neurologic impairment has been shown as a result of the cervical spine disability.    


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the cervical spine disability from November 25, 2008 have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002, 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 5293 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5287, 5290, 5293 (2003); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim for an increased initial rating, VA has met its duty to notify for these claims.  Service connection for a cervical spine disability was granted in a January 2003 decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2008 to 2012 have been associated with the file (as noted, the Board previously adjudicated the Veteran's claim for her neck prior to November 2008, and in so doing obtained the appropriate evidence, but given that the focus of this decision is post-November 2008, that is the focus of this duty to assist discussion).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In July 2006, October 2011, and October 2013, the Veteran informed VA that she had no additional information or evidence to submit in support of her claim.   

The Veteran underwent VA examinations in 2012, 2010, 2008 to obtain medical evidence as to the nature and severity of the cervical spine disability.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting a distinction between claims stemming from an original rating versus increased rating).  

The regulations for rating disabilities of the spine were twice revised during the pendency of this appeal.  The first amendment, pertaining to the evaluation of intervertebral disc syndrome under Diagnostic Code 5293, became effective on September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  

The second amendment, pertaining to general diseases of the spine, became effective on September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  When the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, absent congressional intent to the contrary.  However, the amended regulation cannot be applied prior to the effective date of the amendment.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  Thus, the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000). 

Under the provisions of Diagnostic Code 5293 that were in effect at the time the Veteran's claim was received, a 20 percent rating was assigned for intervertebral disc syndrome which was moderate with recurring attacks, a 40 percent rating was assigned for intervertebral disc syndrome that was severe with recurring attacks and intermittent relief, and a 60 percent evaluation was assigned for intervertebral disc disease which was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Under the revised provisions of Diagnostic Code 5293, in effect from September 23, 2002 to September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the preceding 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating was assigned.  A 40 percent rating was assigned where there were incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent evaluation was assigned where there were incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective as of September 23, 2002). 

Under the provisions of Diagnostic Code 5290, in effect as of the date of claim, a 20 percent evaluation was assigned for moderate limitation of motion, and a 40 percent evaluation was assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002). 

Effective September 26, 2003, cervical spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  

A 20 percent is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.   

Effective from September 26, 2003, the previous Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The Diagnostic Code 5293 became the revised Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

3.  Analysis

As described above, the rating criteria for rating spine disabilities changed during the pendency of the Veteran's appeal.  When the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, absent congressional intent to the contrary.  However, the amended regulation cannot be applied prior to the effective date of the amendment.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  Thus, the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  The Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions. 

The RO initially rated the Veteran's cervical spine disability under Diagnostic Code 5290, limitation of motion of the cervical spine, and a 10 percent rating was initially assigned on the basis of slight limitation of motion from July 15, 2002.  In a February 2009 decision, the RO assigned a 20 percent rating effective November 25, 2008 to the cervical spine disability under the new Diagnostic Code 5237, cervical strain, on the basis of findings of cervical spine flexion limited to 30 degrees.  In a July 2012 decision, the Board assigned a 20 percent rating to the cervical spine disability under Diagnostic Code 5237 from July 15, 2002, the entire period of the appeal.  

Consideration of the former rating criteria for rating spine disabilities

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent under the former provisions of the rating criteria for rating spine disabilities.  A higher rating is not warranted under Diagnostic Code 5290.  The weight of the evidence demonstrates that the limitation of motion of the cervical spine more closely approximates moderate limitation not severe limitation.  

Upon VA examination in November 2008, the Veteran had flexion of the cervical spine from zero to 30 degrees (45 degrees normal flexion); extension from zero to 30 degrees (45 degrees normal flexion); right and left lateral flexion from zero to 30 degrees (45 degrees normal lateral flexion); right rotation from zero to 50 degrees and left rotation from zero to 40 degrees (80 degrees normal rotation).  This results in a combined range of motion of 210 degrees which is 62 percent of normal motion.  The forward and lateral flexion of the cervical spine is only limited by 15 degrees.  The Board finds that this amount of limited motion does not more closely approximate severe limitation of motion.    

The May 2010 VA examination report did not report the range of motion of the cervical spine in degrees but noted that there was limited neck movements on extension and lateral flexion.  

Upon VA examination in August 2012, the Veteran demonstrated flexion of the cervical spine from zero to 25 degrees (45 degrees normal flexion); extension from zero to 20 degrees (45 degrees normal flexion); right and left lateral flexion from zero to 20 degrees (45 degrees normal lateral flexion); right rotation from zero to 20 degrees and left rotation from zero to 30 degrees (80 degrees normal rotation).  This results in a combined range of motion of 135 degrees which is 40 percent of normal motion.  The Board finds that this amount of limited motion does not more closely approximate severe limitation of motion.    

VA treatment records do not document severe limitation of motion of the cervical spine, suggesting instead that the range of motion of the Veteran's cervical spine was either full or only slightly limited.  

VA physical therapy records dated in March 2009 and April 2009 indicate that the physical therapy helped and the neck pain improved.  A March 2009 VA physical therapy record indicates that range of motion testing of the cervical spine was as follows: forward flexion to 42 degrees; extension to 32 degrees; left lateral flexion to 38 degrees; right lateral flexion to 42 degrees; right rotation was to 30 degrees; and left rotation was to 30 degrees.  It was noted that the Veteran had pain at the end of the range of motion.  A December 2010 VA emergency room record indicates that on exam, there was full range of motion of the neck.   

The Board finds that the limitation of motion of the cervical spine does not more closely approximate severe limitation of motion, but more closely approximates slight to moderate limitation of motion.  Therefore, a disability rating in excess of 20 percent rating under Diagnostic Code 5290 is not warranted, since the weight of the evidence shows slight to moderate limitation of motion, not severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290. 

The Board finds that the preponderance of the evidence is against a disability evaluation in excess of 20 percent for the cervical spine disability under former Diagnostic Code 5293 (in effect prior to September 25, 2002).  

The Board notes that degenerative disc disease of the cervical spine was first detected upon MRI in May 2007.  The weight of the evidence demonstrates moderate disc disease, not severe or pronounced.  The August 2012 VA x-ray report characterized the degenerative disc disease of the cervical spine as mild.  

The VA examination reports in 2002, 2007, 2008, and 2010 document complaints of pain radiating from the neck to the back and shoulders.  However, separate neurologic manifestations were not found on examination until August 2012.  The December 2002 VA examination report indicates that sensory and motor examination were normal.  It was noted that the neck pain radiated with motion and there were no signs of radiculopathy.  A February 2008 VA pain management consult record indicates that there was no radiculopathy of the bilateral upper extremities.  The April 2007 and November 2008 VA examination reports note that motor examination was 5/5 and sensation was intact.  A November 2010 VA neurologic consult record notes that the Veteran had transient left arm and hand numbness.  

The August 2012 VA examination report shows a diagnosis of peripheral neuropathy of the left arm in addition to the cervical spine degenerative disc disease.  The symptoms of the peripheral neuropathy were assessed as being mild to moderate and included the symptoms included constant pain, intermittent pain, paresthesias, and numbness.  The examiner opined that the severity of the peripheral neuropathy on the left was moderate.  The Veteran reported having incapacitating episodes of disc disease one week in the past 12 months.  The August 2012 VA x-ray report indicates that the degenerative disc disease of the cervical spine was mild.  

The Board finds that the intervertebral disc disease of the cervical spine does not more closely approximate severe or pronounced disability overall, but more closely approximates moderate disability.  Therefore, a disability rating in excess of 20 percent rating under the former Diagnostic Code 5293 is not warranted, since the weight of the evidence shows moderate intervertebral disc disease of the cervical spine, not severe.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

The Board has also considered the revised provisions of Diagnostic Code 5293. The evidence does not establish that the service-connected cervical spine disability causes incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  As noted, the Veteran has reported as much as one week of incapacitation due to the cervical spine disability during a 12 month period, such impairment would not support a rating in excess of 20 percent.  Moreover, there is no evidence in the treatment records of physician-prescribed bed rest and treatment.  Therefore, a disability rating in excess of 20 percent rating under the revised Diagnostic Code 5293 is not warranted.

A disability rating in excess of 20 percent under the former Diagnostic Code 5287 is not warranted, since the weight of the evidence shows that there is no favorable or unfavorable ankylosis of the cervical spine.  The VA examination reports dated in  2008 and 2012 indicate that there was motion of the cervical spine.  The 2002 VA examination report specifically indicates that there is no ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5287. 

While the Veteran has complaints of radiating pain which radiated to the back and shoulders, the medical evidence did not identify a separate neurological disability due to the service-connected cervical spine disability until the August 2012 VA examination.  As noted, the August 2012 VA examination report shows a diagnosis of peripheral neuropathy of the left arm and hand.  A July 2013 rating decision granted service connection for peripheral neuropathy of the left arm and a 20 percent rating was assigned under Diagnostic Codes 8510-8514 from August 7, 2012 for moderate impairment.  The Veteran was provided appellate rights but did not appeal that decision.  The weight of the evidence does not establish a separate neurological disability of the right upper extremity.  See the August 2012 VA examination report and the VA examination reports dated in 2010, 2008, 2007, and 2002.   

Finally, the Board notes that it has considered the veteran's functional loss due to pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially applicable to the Veteran's disability.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995). 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected cervical spine disability are contemplated in the 20 percent rating assigned under the former Diagnostic Code 5290.  The VA examination reports dated in 2008 and 2012 specifically note that the range of motion testing considered pain on motion.  The November 2008 VA examination report indicates that the Veteran had pain with range of motion and with repetitive motion.  The examiner indicated that there was no weakness, fatigue, or lack of endurance.  The August 2012 VA examination report indicates that the Veteran had pain at the end of range of motion.  The examiner indicated that the functional loss and impairment due to the cervical spine disability was manifested by less movement than normal, excess fatigability, pain on movement, instability of station, and disturbance of locomotion.  Additionally, repetitive motion did produce some diminution in the range of motion of the Veteran's cervical spine.  However, the repetitive motion did not so limit the range of motion as to classify it as severe.  There is no indication that pain or other symptoms due to disability of the cervical spine has caused functional loss greater than that contemplated by the 20 percent evaluation assigned, that is the Veteran's range of motion has not been functionally limited to a level that it would be tantamount to severe limitation of motion.  While flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Veteran was still, in spite of any pain, able to demonstrate flexion to at least 20 degrees, even after repetitive motion testing.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of flexion. 

Consideration of the revised rating criteria effective from September 26, 2003

The Board has carefully reviewed the evidence of record and finds that the weight of evidence is against the assignment of a disability evaluation in excess of 20 percent for the service-connected cervical spine disability under the revised regulations 

Under the General Rating Formula, a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

The weight of the evidence shows that there is forward flexion of the cervical spine beyond 15 degrees.  The VA examination reports dated in 2008 and 2012 indicate that there was forward flexion of the cervical spine well beyond 15 degrees including when pain and functional loss are considered.  As noted, there is no objective medical evidence of ankylosis of the cervical spine at any time during the appeal.  Neither the medical or lay evidence of record suggests that the Veteran's cervical spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit less than normal motion, throughout the course of the appeal.  Accordingly, a 30 percent disability rating of the Veteran's cervical spine is not warranted under the revised rating criteria.

The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of the cervical spine disability, notably her difficulty with prolonged standing and sitting.  Further, the Veteran reported that she experiences pain and reports flare-ups as a result of the cervical spine disability.  In evaluating the Veteran's increased rating claim, the Board has considered the provisions of 38 C.F.R. § 4.40 and 4.45 and DeLuca, supra.  As discussed in DeLuca, claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.  In this case, the Board finds that the objective clinical findings of record do not document significant functional loss due to the Veteran's cervical spine disability sufficient to warrant a 30 percent disability rating.  The VA examination reports show that the VA examiners considered functional loss and impairment of the cervical spine on testing and none of the examiners at the Veteran's VA examinations noted that the Veteran's forward flexion of the cervical spine was actually functionally limited to 15 degrees or less.  While range of motion was painful, the pain was not shown to have begun until after 15 degrees of forward flexion.  Likewise, repetitive motion testing in 2012 showed flexion limited to 20 degrees, thereby exceeding the threshold for a rating in excess of 20 percent.  The Veteran's examinations show no additional loss of motion even when pain was considered.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of flexion.

A higher rating is not warranted under Diagnostic Code 5243 for the time period in question.  As discussed above, the evidence does not establish that the service-connected cervical spine disability was manifested by incapacitating episodes having a total duration of at least four weeks during the past 12 months.  There is no evidence of physician prescribed bed rest.  Thus, the Board finds that a disability evaluation in excess of 20 percent for the cervical spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a , Diagnostic Code 5243.

In this case, the medical evidence does establish a separate neurological disability that is due to the service-connected cervical spine disability.  The record shows that upon VA examination in August 2012, peripheral neuropathy of the left upper extremity was diagnosed.  A July 2013 rating decision granted service connection for peripheral neuropathy of the left arm and a 20 percent rating was assigned under Diagnostic Codes 8510-8514 from August 7, 2012 for moderate impairment.  The Veteran was provided appellate rights but did not appeal that decision.  

The weight of the evidence does not establish a separate neurological disability of the right upper extremity.  See the August 2012 VA examination report and the VA examination reports dated in 2010, 2008, 2007, and 2002.   

As such, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the cervical spine disability since November 2008 under either the former or revised rating criteria.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an initial disability rating in excess of 20 percent must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

4.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected cervical spine disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's cervical spine disability reasonably describe and assess her disability level and symptomatology.  The Veteran's symptoms and functional limitations due to the cervical spine disability are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disability.  The record shows that the service-connected cervical spine disability is manifested by limited motion with painful motion.  These symptoms and the Veteran's symptoms of radiating pain, neurologic impairment, and muscle spasms are specifically considered by the schedular rating criteria.  The rating criteria provide for a higher rating for additional or more severe impairment than currently shown by the evidence.  Moreover, the schedular rating that was assigned required the Board to consider all of the Veteran's cervical spine related symptomatology in order to determine the functional limitation that was caused pursuant to 38 C.F.R. §§ 4.40 and 4.45.  As such, the schedular rating criteria necessarily covered all of the Veteran's symptoms.  Hence, referral for extraschedular consideration is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In an October 2013 statement, the Veteran indicated that she did not wish to pursue a TDIU claim. 


ORDER

A disability rating in excess of 20 percent for the service-connected cervical spine disability from November 25, 2008 is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


